 

 

Case 7:19-cr-OO766 Document 1 Filed on 04/07/19 in TXSD Page 1 of 1

United States Courts
Southern District of Texas
no 91 '(Rév s.-':)i} Criminal campaigns FlLED

Aprz`l 07, 2019

 

United States District Court .
Davld J. Bradley, C|erk of Court

SOUTIFIERN DIS.TRICT OF TEXAS
MCALI§EN DIVISION

 

 

U_N.ITED STATES OF AMERICA
V- CRIMINAL COMPLAINT
Jonathan De La Cruz-Cordova
Case Number»: lVI-19-0799-l\/I

lAE YOB: 1999
M'exi_co
(Naxne end Address ofDefendanx}

l12 the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge end'b‘elief. On or about A'pril.a, 2019 in- Hida|go Courityz in

the Southe rn Distric`t of l §xa§

(:Track .Slatut_ory Langnage of Ofen.'s’e)
being“`then and there an alien who had previously been deported from the Un'ited' States to Me_xico' in pursuance _of lnw, `a_nd thereafter
was-found near'Mission, Texa`s', withinfthe Southern Dist'riet of Texas, the Atto rney 'Genernl of the United State_s' and/or the Secretary
of Homeland Sec)._\rity, not theretofore having consented to a reapplication by the defendant for admission into the United States;

in violation of Title 8 limited S_tates"Code, Section(s) 1326 (l"'elony)
l further state that_l am 'a(n) Senior Pat`rol Agent and that this complaint is based on the
following facts:

 

Jonathan De La Cruz-`Cordova was encountered by .Bordcr Pat:rol Agen`ts near M`i'ss'ion;"l`exas on April 6,'20`19. 'Tlie investigating
agent established that the Defendant was an tindociimented alien and requested record .checks. The vDel"endant claims to have illegally
entered-the United Sta'tes on April 6~, 2019', near Hidalgo, Texas. Reco'rd checks revealed the Defendant w_as formally
Deported/Excluded from the `United Sti\tes on February 21? 2019 through Lare`do`, Texa_s; Prior to Deporta__tion/Excl_`_usion the Defendant
was instructed not `to returnito the United'States without permission from the U.S. Attorney Genéral and/or the Secr`e_tary of `Homel_and
Secu_r_ity._On N`ovc'xnl)er 14, 20185 the defendant was convicted of 8 USC 1325 lllegal 'E`ntry and sentenced to one-hundred (100) days
confinement

l declare under penalty of' perjury that the statements in this'complaint are true and correct Ex'ecu_ted on April 7, 2019.

Con‘tinixed on the attached sheet and made a part ol` this complaint {:lYes lNo

Submitted by reliable electronic m`ea`n`s,.sworn to and attested to
telephonically pen Fed. R. Cr. P. 4,1, and probable cause ‘found on; ` v
l /S/Man'a E. Guerrero

 

Slgnats.ire:of Comp|ainant

A'pril 7,. 2019 Maria 'E.'Guérrero A'Seni_ Patrol Agen`t

    

J. Scott Hacker , U.S. Magistrate Judge ` b
Name-and '¥"ltle of Judic.ial foicer _Signatu J icial Officer

